PER CURIAM.
— There was filed in this case a stipulation “that the pleadings and the law and the facts in the above-entitled action . . . are, so far as the same affect the appeal herein, essentially identical with the pleadings and the law and the facts in case No. 2128 (in the Supreme Court of the state of Arizona), entitled Alvin F. Larsen, as Administrator of the Estate of Frank M. Smith, Deceased, v. County of Yuma, J. P. Corey et al., ante, p. 367, 225 Pac. 1115. ... ” • In the Larsen case, heretofore decided, the judgment of the lower court, dismissing the complaint for insufficiency of facts, was affirmed. The same order will be made in this case.